Citation Nr: 1429208	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-02 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse  


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The Veteran testified at a February 2014 videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran, who served in Vietnam during the Vietnam Era, has been shown to have PTSD (previously, during the pendency of this appeal) as a result of an in-service stressor. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred as a result of service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).










REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent the Board grants entitlement to service connection for PTSD, further discussion of the VCAA is not required with respect to this claim.  

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and, (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s). 38 C.F.R. § 3.304(f). Effective July 13, 2010, VA amended the regulations for adjudicating disability compensation claims for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases. See 75 Fed. Reg. 39,843 (July 13, 2010).  The current, liberalized version of section 3.304(f)(3) states that when the claimed in-service stressor is related to a veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

This recent regulatory change has eliminated the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity." For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran asserts that he has PTSD as result of stressors incurred while serving during the Vietnam War, in particular those incurred when his unit experienced several mortar attacks while engaged in water purification and supply missions. The Board finds these reported stressors are consistent with fear of hostile military activity in Vietnam and require no further corroboration. Service personnel records confirm that the Veteran's military occupational specialty was water supply and that he served in the mainland of Vietnam from December 1970 to January 1972. 

The Veteran has evidence not contradicted by the record, that he has been diagnosed with PTSD due to service. The record reflects a November 2010 diagnosis of PTSD from a medical resident, signed off by another doctor, at the Conroe, Texas VA Medical Clinic. The examiner noted the Veteran's reported stressor of being shot at and did not attribute his PTSD to any other factors. Also supporting the Veteran are statements received in November 2010 from the Veteran's wife, daughter, and son attesting to the Veteran's mental health and functioning since serving in Vietnam. VA examinations conducted to determine whether the Veteran met the criteria for a diagnosis of PTSD under DSM-IV in April 2011 resulted in the conclusion that the Veteran did not meet DSM-IV criteria for such a diagnosis. 

While a diagnosis of PTSD was not shown upon VA examination in April 2011, a diagnosis of PTSD was rendered in November 2010, subsequent to the receipt of the Veteran's claim. The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of there being a current disability for a grant of service connection "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). The Board also notes that the April 2011 VA examiner did not have the benefit of reviewing subsequent PTSD group therapy notes, calling into question the validity of the non-diagnosis. As such, despite the fact that PTSD was not diagnosed in April 2011, as a diagnosis of PTSD was rendered while the claim was pending, a grant of service connection for PTSD is not precluded. Id. Therefore, given the confirmed stressor and positive evidence at that time linking PTSD to the stressors of the Veteran's service, the Board finds there to be sufficient evidence to conclude that the PTSD shown in 2010 was related to service. 

Given the above, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met, and the claim is granted in full. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

 







ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


